Name: Commission Regulation (EEC) No 36/83 of 6 January 1983 amending for the second time Regulation (EEC) No 2457/82 laying down, for the 1982/83 wine-growing year, provisions concerning the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 14 Official Journal of the European Communities 7. 1 . 83 COMMISSION REGULATION (EEC) No 36/83 of 6 January 1983 amending for the second time Regulation (EEC) No 2457/82 laying down, for the 1982/83 wine-growing year, provisions concerning the distillation of the by-products of wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 39 (8) thereof ; ponds to the practice followed hitherto for application of Article 39 of Regulation (EEC) No 337/79 ; Whereas it therefore seems advisable to amend Article 3 ( 1 ) of Regulation (EEC) No 2457/82 ; whereas amending the provision in force during the wine ­ growing year is not likely to result in discrimination between producers as, under Article 8 of Regulation (EEC) No 2457/82, wine delivered in order to meet the obligation referred to in Article 39 (2) of Regula ­ tion (EEC) No 337/79 may not be distilled until 1 January 1983 ; Whereas it has not been possible for Member States to set up a system for checking the withdrawal of by-products of wine-making, as provided for in Article 13 ( 1 ) of Regulation (EEC) No 2457/82, within the prescribed time ; whereas, in order to facilitate the transition to the new system introduced by Article 39 (4) of Regulation (EEC) No 337/79, provision should be made , for the first wine-growing year in which it is applicable, for the operations referred to above to be checked in accordance with the national provisions in force during the previous wine-growing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3) and in particular Article 2 thereof, Whereas, for the purposes of Article 39 of Regulation (EEC) No 337/79 , wine producers are required to deliver for distillation a quantity of product with an alcohol content which corresponds to a percentage of the volume of alcohol naturally contained in the grapes used to produce the wine ; whereas the Commission has to fix this percentage subject to a maximum limit laid down in the said Article 39 ; whereas, for the 1982/83 wine-growing year, this percentage was fixed in Article 3 of Regulation (EEC) No 2457/82 (4), as amended by Regulation (EEC) No 2982/82 0 ; Whereas it is particularly difficult in practice to calcu ­ late the quantity of product to be delivered in relation to the alcohol content of the grapes used, primarily on account of the significant fluctuations in the relation between the grapes used and the wine obtained, de ­ pending on the grape varieties ; whereas by contrast these difficulties are obviated and checks made simpler and more efficient if the same calculation is carried out in relation to the alcohol contained in the wine ; whereas this method of calculation also enables the economic objective of the measure to be met without producers being required to deliver larger quantities ; whereas, moreover, this procedure corres ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2457/82 is hereby amended as follows : 1 . Article 3 ( 1 ) is replaced by the following : ' 1 . Subject to the provisions of paragraphs 2 and 3, the quantity of alcohol contained in the products delivered for distillation shall be :  8 % of the volume of alcohol contained in the wine, if the wine has been reproduced by direct vinification of grapes,  3 % of the volume of alcohol contained in the wine, if the wine has been produced by vinifica ­ tion of grape must, grape must in fermentation or new wine still in fermentation .' (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . (3) OJ No L 227, 3 . 8 . 1982, p. 1 . (4) OJ No L 262, 10 . 9 . 1982, p. 18 . I5) OJ No L 314, 10 . 11 . 1982, p. 11 . 7. 1 . 83 Official Journal of the European Communities No L 5/15 2. Article 13 ( 1 ) is replaced by the following : year to ensure compliance with the requirement set out in Article 39 ( 1 ) of the said Regulation.' ' ' 1 . For the application of Article 39 (4) of Regu ­ lation (EEC) No 337/79, Member States shall check the wihdrawal of by-products from any processing of grapes in accordance with the national provi ­ sions applied during the 1981 /82 wine-growing Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 January 1983 . For the Commission Poul DALSAGER Member of the Commission